[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED FEBRUARY 3, 1997
This is a summary process case. The plaintiff landlord and the defendant tenant entered into an oral week to week rental agreement on about July 15, 1996. The rent was to be $80 per week payable on the first of the week. The rent was paid up to and including November 4, 1996; no rent was paid between November 4, 1996, and January 8, 1997, the date of the hearing.
On November 25, 1996, the plaintiff locked the defendant out. She complained to the police, who talked to the plaintiff; after spending one night at her son's house, she was immediately allowed back in. She was served with a notice to quit on November 27, 1996, with a quit date of December 8, 1996. The notice to quit gave as a reason to quit nonpayment of rent for the week of November 11, 1996. The defendant apparently remained on the premises, and the complaint was served on December 12, 1996. The complaint also alleges, as the only reason for eviction, the nonpayment of rent for the week of November 11, 1996.
On the peculiar facts of this case, the action cannot succeed. In the context of a week to week rental agreement, each CT Page 694-HHH week commences a new agreement. Ordinarily, a notice to quit based on nonpayment has to be filed within the same week as the claimed nonpayment; if the week goes by without the service of a notice to quit, a new tenancy has been established. The notice to quit may not be filed before the fourth day of the week in which no payment is claimed. See § 47a-15a of the General Statutes.
For the foregoing reasons, judgment may enter for the defendant.
BEACH, J.